DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.

Information Disclosure Statement
The information disclosure statement filed 2/15/2021 has been fully considered and is attached hereto.

Double Patenting
The double patenting rejection to claims 2-13 are withdrawn in view of the approved terminal disclaimer filed 7/15/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 4-7, 9-10, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Devonald, III et al. (US 5,521,567 – hereinafter, “Devonald”) in view of Sabani et al. (US 9,030,809 – hereinafter, “Sabani”).
With respect to claims 2 and 10, Devonald teaches (In Figs 1, 6, 14, 20-22) a housing (60) for gas in a gas insulated switchgear (GIS) system (Col. 5, ll. 13-15), the housing comprising a pressure relief mechanism (230) incorporated into the housing (60, see Fig 6), wherein the pressure relief mechanism is defined by a portion of the housing for gas in the GIS system having a first thickness (233), different from a second thickness (Thickness between 236 and 238) of a remaining portion of the housing for gas in the GIS system adjacent the pressure relief mechanism (See Fig 21), the first thickness being less than the second thickness (See Fig 21); and wherein the pressure relief mechanism (230) is positioned on a side (bottom side) of the housing (60, see Fig 6, 230 is positioned on the bottom side of the housing) and configured to rupture at predetermined overpressure conditions to vent bi-products of an arc fault in the GIS system (Col. 11, ll. 16-51).  Devonald fails to specifically teach that the housing comprises a cast metal housing.  Sabani, however, teaches a gas insulated switchgear housing (1) which is made of cast metal (Col. 17, ll. 5-6).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sabani with that of Devonald, such that the gas insulated switchgear housing of Devonald is made of a cast metal, as taught by Sabani, since doing so would provide for a housing which is of sufficient strength and impermeability so as to be able to withstand the pressure of the gas therein without allowing the gas to leak to the external environment.  Further it is noted that it has been held that selection of a known material based on its suitability for its intended purpose supports a prima facie obviousness determination1.      
With respect to claim 7, Devonald teaches (In Figs 1, 6, 14, 20-22) a pressure relief mechanism (230) for a housing (60) of a gas-filled switchgear in a gas insulated switchgear (GIS) system (Col. 5, ll. 13-15), the pressure relief mechanism comprising a portion of the housing for the GIS system having a first thickness (233), different from a second thickness (Distance between 236 and 238) of a remaining portion of the housing (236 to 238 is a remaining portion of the housing) of the GIS system adjacent the pressure relief mechanism, the first thickness being less than the second thickness (See Fig 21); the pressure relief mechanism (230) is positioned on a side portion (Bottom side) of the housing (60, see Fig 6, 230 is positioned on the bottom side of the housing 60) and configured to rupture at predetermined overpressure conditions to vent bi-products of an arc fault in the GIS system (Col. 11, ll. 16-51), wherein the pressure relief mechanism is present on one of an interior and an exterior of the housing (See Figs 6 and 20), and wherein the pressure relief mechanism is integrated with the housing such that the pressure relief mechanism is not installed onto or into the housing (See Figs 6, 14, 20-21 and also Col. 11, ll. 16-51).  Devonald fails to specifically teach that the housing comprises a cast metal housing.  Sabani, however, teaches a gas insulated switchgear housing (1) which is made of cast metal (Col. 17, ll. 5-6).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sabani with that of Devonald, such that the gas insulated switchgear housing of Devonald is made of a cast metal, as taught by Sabani, since doing so would provide for a housing which is of sufficient strength and impermeability so as to be able to withstand the pressure of the gas therein without allowing the gas to leak to the external environment.  Further it is noted that it has been held that selection of a known material based on its suitability for its intended purpose supports a prima facie obviousness determination1.      
With respect to claims 4 and 12, Devonald further teaches that the pressure relief mechanism is integrated with the housing such that the pressure relief mechanism is not installed onto or into the housing (See Figs 20-21).
With respect to claims 5, 9, and 13, Devonald further teaches that the pressure relief mechanism is integrated directly into walls of the housing by incorporating a geometry of the pressure relief mechanism into a casting itself (See Figs 20-21, see also Cols. 13-14).
With respect to claim 6, Devonald further teaches that the pressure relief mechanism is present on one of an interior and an exterior of the housing (See Figs 6, 20-21).

Response to Arguments
With respect to the Applicant’s remarks to claims 2, 7, and 10 that, “Nothing in Devonald discloses or suggests a pressure relief mechanism in a side portion of a cast metal housing as recited in Claim 2.” (Present remarks page 6) the Examiner agrees but notes that Devonald does disclose a pressure relief mechanism (230) which is on a side portion (bottom side) of a housing (60).  And while Devonald fails to teach that the housing is a cast metal housing, this deficiency is remedied by Sabani which clearly teaches using a cast metal housing in a gas insulated switchgear.  Accordingly, the combination of Devonald and Sabani are believed to teach all the limitations of claims 2, 7, and 10 and thus said claims are believed to be prima facie obvious in view of the combination of Devonald and Sabani.
With respect to the Applicant’s remarks to claims 2, 7, and 10 that, “Furthermore, Sabani does not provide the missing teachings. Sabani discusses a housing for a switchgear assembly module as recited in the title. Although Sabani does indicate that the housing could be cast metal, nothing in either Devonald or Sabani would lead one of skill in the art to combine the teachings of the references as suggested. Devonald is a switchgear reference from 1996 that discusses switchgear and related assembly, but there is no mention of cast metal housing. Sabani is a 2015 reference directed to GIS. It would not be obvious to combine these references unless Applicant's disclosure is being used as a road map, which is clearly improper. Accordingly, Applicant respectfully submits that amended Claim 1 and the claims that depend therefrom are neither disclosed nor suggested by the cited combination for at least the reasons discussed herein.” (Present remarks pages 6-7) the Examiner respectfully disagrees and notes that it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was filed, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper2.  In the present case it is respectfully submitted that the Examiner only considered knowledge which was within the level of ordinary skill at the time the claimed invention was filed.  Indeed, cast metal housings were clearly known at the time of the filing of the present invention, as evidenced by the publication date (5/12/2015) of Sabani.  Further, it is respectfully noted that it has been held that selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination1 and Sabani clearly demonstrates that cast metal is a suitable material for a housing of a gas insulated switchgear (Col. 17, ll. 5-6).  As such Sinclair & Carroll Co. provides additional support for the Examiner’s conclusion that modifying the housing of Devonald to be cast metal is obvious.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M PAPE whose telephone number is (571)272-2201. The examiner can normally be reached M-F: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY PAPE/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)
        2 See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).